 

AMENDMENT #2

TO THE SECURITIES PURCHASE AGREEMENT AND

TO THE $3,725,000 PROMISSORY NOTE

 

This Amendment #2, dated May 15, 2017 (this “Amendment”), is by and between Car
Charging Group, Inc., a Nevada corporation (the “Issuer”) and JMJ Financial (the
“Investor”) (referred to collectively herein as the “Parties”)

 

WHEREAS, the Issuer and the Investor entered into a Securities Purchase
Agreement Document SPA-10052016 (the “SPA”) dated as of October 7, 2016,
pursuant to which the Issuer issued to the Investor a $3,725,000 Promissory Note
(the “Note”), a Warrant, and Origination Shares. All capitalized terms not
otherwise defined herein shall have the meanings given such terms in the SPA.

 

WHEREAS, the Issuer and the Investor previously entered into Amendment #1 to the
SPA and the Note dated March 23, 2017 extending the Maturity Date of the Note
and the date for delivery of the Origination Shares.

 

NOW, THEREFORE, the Issuer and the Investor agree as follows:

 

1.       Extension of Maturity Date. In the sentence in the Note (as previously
amended) that states “The Maturity Date is the earlier of May 15, 2017 or the
third business day after the closing of the Public Offering,” the date of May
15, 2017 shall be replaced with the date of June 15, 2017.

 

2.       Extension of Origination Shares Dates. The references to the date of
May 15, 2017 in Sections 1.3.1 and 1.3.2 of the SPA (as previously amended)
shall be replaced with the date of June 15, 2017.

 

3.       Conditional Waiver of Default. The Investor conditionally waives the
defaults for the Issuer’s failure to meet the original and previously amended
Maturity Date of the Note and delivery date for the Origination Shares, but the
Investor does not waive any damages, fees, penalties, liquidated damages, or
other amounts or remedies otherwise resulting from such defaults (which damages,
fees, penalties, liquidated damages, or other amounts or remedies the Investor
may choose in the future to assess, apply or pursue in its sole discretion) and
the Investor’s conditional waiver is conditioned on the Issuer’s not being in
default of and not breaching any term of the Note or the SPA or any other
Transaction Documents at any time subsequent to the date of this Amendment (if
the Issuer triggers an event of default or breaches any term of the Note, the
SPA, or the Transaction Documents at any time subsequent to the date of this
Amendment, the Investor may issue a notice of default for the Issuer’s failure
to meet the original Maturity Date of the Note and delivery date of the
Origination Shares.

 

ALL OTHER TERMS AND CONDITIONS OF THE SPA AND THE NOTE REMAIN IN FULL FORCE AND
EFFECT.

 

Please indicate acceptance and approval of this Amendment by signing below:

 

      Michael J. Calise   JMJ Financial Car Charging Group, Inc.   Its Principal
Chief Executive Officer    

 

 

 

 